Citation Nr: 0738382	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  02-18 974	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for vaginitis. 



REPRESENTATION

The veteran represented by:  Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
November 1993 to May 2001.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board 
remanded the claim in May 2005 and May 2007 for additional 
development.  


FINDING OF FACT

The medical evidence of record indicates the veteran does not 
currently have chronic vaginitis.  


CONCLUSION OF LAW

The veteran does not currently have chronic vaginitis that is 
a residual of a disease or injury incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

U.S. Court of Appeals for Veterans Claims (Court) has held 
that the VCAA applies "generally to all five elements of a 
claim for service connection": 
(1) veteran status; (2) existence of a disability; (3) 
service connection of the disability; (4) degree of 
disability; and (5) effective date of the disability).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 487 (2006).

VCAA notice letters were sent to the veteran in June 2002 and 
May 2007.  The letters provided her with notice of the 
evidence necessary to support her claim that was not 
on record at the time the letters were issued, the evidence 
VA would assist her in obtaining, and the evidence it was 
expected that she would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The letters satisfied the first three 
notice requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, but did not include the specific language of 
the fourth element.  

Although the VCAA letters did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the veteran was otherwise fully 
notified of the need to give VA any evidence pertaining to 
her claim.  The letters requested that she provide or 
identify any evidence supporting her claim and specifically 
outlined the necessary evidence; it also told her that she 
was responsible for ensuring that VA received such evidence.  
In April 2004, she indicated that she did not have any 
additional evidence or information to give VA to substantiate 
her claim.  She asked that her claim be decided as soon as 
possible.  Therefore, the absence of this specific language 
in the VCAA letters did not prejudice her, and thus, this 
notice defect is harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004).  

March and April 2006 letters provided notice on the rating 
and effective date elements.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Here, VCAA notice was provided in June 2002, 
prior to the RO's initial decision in September 2002.  There 
was a timing deficiency with regard to the March and April 
2006 notice letters.  Inasmuch as the claim is being denied, 
and no effective date or rating is being set, the timing 
deficiency is not prejudicial.

In developing her claim, VA obtained the veteran's service 
medical records (SMRs), and VA treatment records.  In 
addition, VA examinations were provided in May and June 2006, 
and June 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  There is no reported evidence that has not 
been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.


Service Connection 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.


Legal Analysis

The veteran's SMRs indicate she was treated for recurrent 
yeast infections and bacterial vaginitis from 1996 to 1999.  
The report of a January 2001 VA gynecological examination 
notes a history of cervical dysplasia and human 
papillomavirus (HPV).  The pelvic examination was within 
normal limits with no evidence of vaginitis.  She separated 
from service in May 2001.

VA treatment records indicate the veteran complained of a 6-
day history of vaginal discharge and itching in April 2002.  
The doctor's impression was bacterial vaginitis, which was 
treated with a 7-day course of antibiotics (Flagyl).  In 
August 2002, she complained of a 2-day history of a burning 
sensation and frequent urination.  The doctor's differential 
diagnosis was herpetic urethritis or vaginitis.  The symptoms 
were treated with a 5-day course of Valtrex, an antiviral 
medication used to treat genital herpes.  In October 2003, a 
pelvic examination was within normal limits without evidence 
of vaginitis.

The report of the May 2006 VA examination indicates the 
examiner did not perform a physical examination but noted the 
veteran had a history of bacterial vaginitis.  A June 2006 
addendum indicates the examiner did not believe the veteran's 
vaginitis was related to the problems she had during her 
military service; namely, abnormal pap smears and genital 
herpes.  

In May 2007, the Board remanded the claim so that the veteran 
could be scheduled for another VA examination to determine 
whether she currently has chronic vaginitis; and, if so, 
whether it is related to the vaginitis she was treated for 
during service.  The report of a June 2007 VA examination 
indicates she did not have chronic vaginitis either at the 
time of the examination or within the previous 12 months.  

Without competent medical evidence confirming the veteran 
currently has chronic vaginitis and linking it to her 
military service, she has no valid claim.  See, e.g., Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. 
Brown, 104 F.3d 1328 (1997); and Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).  See, too, Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998) ("In order for service connection 
for a particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'" Citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992)).

For these reasons, the claim for service connection for 
vaginitis must be denied because the preponderance of the 
evidence is against the claim -meaning there is no 
reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for service connection for vaginitis is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


